Citation Nr: 0630284	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for osteochondromatosis, 
right knee, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC that denied the veteran's claim of entitlement 
to an evaluation in excess of 20 percent for 
osteochondromatosis of both knees.  Subsequently, a May 2003 
rating decision by the RO granted the veteran a rating of 20 
percent for each knee.  The veteran perfected a timely appeal 
of his right knee rating.  In a March 2005 rating decision by 
the RO in Pittsburgh, Pennsylvania, the veteran was granted 
an increased rating of 30 percent for his osteochondromatosis 
of the right knee.  The veteran has chosen to continue his 
appeal of the rating.


FINDINGS OF FACT

1.  The record is negative for any medical evidence of 
subluxation or instability in the veteran's right knee.

2.  The medical evidence demonstrates that the veteran 
suffers severe degenerative arthritis in his right knee, 
limited flexion, and additional functional loss in his knee 
due to pain.

3.  The medical evidence does not demonstrate that the 
veteran suffers ankylosis of the right knee or nonunion of 
the right tibia and fibula.

4.  Under both Diagnostic Code 5260 and Diagnostic Code 5257, 
30 percent is the maximum rating.


CONCLUSIONS OF LAW

1.  The veteran's osteochondromatosis, right knee, formerly 
rated under Diagnostic Code 5257, is properly rated under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260 (2006).

2.  A rating in excess of 30 percent for osteochondromatosis, 
right knee, is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5256, 5257, 5260, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, although adequate notice was not provided to 
the veteran prior to the initial RO adjudication, VA 
satisfied its duty to notify by means of an August 2004 
letter from the AOJ to the veteran, which informed him of 
what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.  
The veteran was also asked to submit any relevant evidence 
and/or information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that entitlement to an increased disability 
rating is not warranted, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, an 
orthopedic examination provided by VA, medical treatment 
records of the veteran's right knee, and statements from the 
veteran and his representative.  The Board finds that another 
VA medical examination is not needed in this case, as the 
veteran was provided an orthopedic examination by VA in 
February 2005.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Increased Rating for Osteochondromatosis of the Right Knee

The veteran argues that he is entitled to an evaluation in 
excess of 30 percent for his right knee osteochondromatosis.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
Functional loss contemplates the inability of the body to 
perform its normal working movements with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  In 
examining joint claims, factors to be considered include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  A part that becomes 
painful on use must be regarded as seriously disabled, and 
weakness is as important as limitation of motion in 
determining disability.  Id.; see also DeLuca, 8 Vet. App. 
202.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In the instant case, the veteran has been rated under 
Diagnostic Code 5257 for "knee, other impairment of".

Under Diagnostic Code 5257, the following evaluations are 
normally assignable: slight recurrent subluxation or lateral 
instability, 10 percent; moderate recurrent subluxation or 
lateral instability, 20 percent; and severe recurrent 
subluxation or lateral instability, 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

VA provided the veteran with an orthopedic examination in 
February 2005.  On examination, the veteran was noted to walk 
with a cane and a limp.  Weight bearing alignment was found 
to be within normal limits, and there was no obvious valgus 
or varus deformity.  Range of motion was limited and painful 
in the right knee, from 0 percent extension to 45 degrees 
flexion.  Both knees were noted to be stable.  X rays showed 
advanced degenerative arthritis of three compartments of both 
knees, with the right knee worse.  The examiner's assessment 
was that the veteran had obvious, severe degenerative 
arthritis in both knees, and that a total knee replacement 
was the indicated treatment for the right knee and eventually 
for the left.

The record, including all orthopedic examinations and medical 
treatment records, is negative for any medical evidence of 
subluxation or instability in the veteran's right knee.  
Rather, such evidence demonstrates that the veteran suffers 
severe degenerative arthritis in his right knee, limited 
flexion, and additional functional loss in his knee due to 
pain.  Accordingly, the veteran is more properly rated under 
Diagnostic Code 5260 for limited leg flexion than Diagnostic 
Code 5257 for other impairment of the knee.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.

The Board notes that under both Diagnostic Code 5260 and 
Diagnostic Code 5257, 30 percent is the maximum rating.  As 
such, under either Diagnostic Code, the veteran is not 
legally entitled to a rating in excess of 30 percent for his 
right knee.

Additionally, the medical evidence does not demonstrate that 
the veteran suffers ankylosis of the right knee or nonunion 
of the right tibia and fibula.  Therefore, he is not entitled 
to a higher rating for his knee under either Diagnostic Code 
5256 or Diagnostic Code 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262.

In short, the veteran's knee right knee osteochondromatosis 
is productive of limitation of flexion and additional loss 
functional loss due to pain.  Accordingly, such disability is 
properly rated under Diagnostic Code 5260.  As 30 percent is 
the maximum rating allowed under Diagnostic Code 5260, and as 
there is no basis to rate the veteran's disability under a 
more favorable Diagnostic Code, an evaluation in excess of 30 
percent is not warranted in this case.

Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
right knee osteochondromatosis so as to warrant assignment of 
an increased rating on an extra-schedular basis.  There is no 
showing that such disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an increased rating for osteochondromatosis, 
right knee, currently rated 30 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


